Case 2:19-cr-00061-LGW-BWC Document 54 Filed 09/30/20 Page 1 of 7




                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                               By casbell at 10:56 am, Sep 30, 2020
Case 2:19-cr-00061-LGW-BWC Document 54 Filed 09/30/20 Page 2 of 7
Case 2:19-cr-00061-LGW-BWC Document 54 Filed 09/30/20 Page 3 of 7
Case 2:19-cr-00061-LGW-BWC Document 54 Filed 09/30/20 Page 4 of 7
Case 2:19-cr-00061-LGW-BWC Document 54 Filed 09/30/20 Page 5 of 7
Case 2:19-cr-00061-LGW-BWC Document 54 Filed 09/30/20 Page 6 of 7
Case 2:19-cr-00061-LGW-BWC Document 54 Filed 09/30/20 Page 7 of 7
